


117 HRES 557 IH: Expressing the sense of the House of Representatives against the malignant and metastasizing ideology of anti-Semitism.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 557
IN THE HOUSE OF REPRESENTATIVES

July 26, 2021
Mr. Cawthorn (for himself, Mr. Biggs, Mr. Buck, and Mr. Johnson of Ohio) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Expressing the sense of the House of Representatives against the malignant and metastasizing ideology of anti-Semitism.


Whereas the First Amendment grants individuals in the United States the right to practice his or her faith and live by the tenets of his or her religion; Whereas the Fourteenth Amendment recognizes that every American has a right to equal protection under the laws; 
Whereas the society of the United States is built on ideals of equality, tolerance, and acceptance; Whereas there has been a recent spike in anti-Semitic violence;
Whereas polls show that Americans overwhelmingly support Israel, a liberal democracy in a sea of authoritarianism; Whereas, even though most Americans stand against anti-Semitism, there are a troubling amount in our country who stubbornly cling to anti-Semitic views;
Whereas the United States recognizes a long history of anti-Semitism throughout history; Whereas evil people try to cloak anti-Semitism in criticism of the Israeli government;
Whereas there is an unacceptable number of hate crimes in the United States, mostly perpetrated against Jews; Whereas the political temperature must be lowered and incitement must be addressed, rebuked, and rebutted;
Whereas the United States has a foreign policy interest in fighting anti-Semitism; Whereas anti-Semitism charges Jews with omnimalevolence;
Whereas anti-Semitism asserts that Jews control the government and all culture, forming a ruling class that disenfranchises the common man; Whereas anti-Semitism directs dual loyalty charges towards Jews of differing nations;
Whereas anti-Semitism regards Jews around the world as representatives for the nation of Israel and justifies attacking them as proto-military target; Whereas over the last month the United States has experienced bicoastal evidence of violent anti-Semitism;
Whereas many of these attacks occurred during Jewish American Heritage Month a troubling sign of increased boldness in the minds of bigots; and Whereas a significant sign of anti-Semitism is holding the nation of Israel to different standards for warfare, government, and behavior: Now, therefore, be it

That the House of Representatives— (1)reaffirms the First Amendment right to practice religion in public;
(2)reaffirms its commitment to reject those who attack others based on ethnicity and race; (3)reaffirms the right of Israel to exist and defend her citizens;
(4)reaffirms its commitment to the necessity of law enforcement protecting Jewish citizens from attacks here in the United States; (5)reaffirms the designation of Hamas as a terrorist organization and rocket attacks against civilians as a terrorist tactic;
(6)resolves to lower the political temperature and to reject extremism and eliminationist rhetoric, and the culture of incitement; (7)upholds all Federal and local programs dedicated to eliminating anti-Semitism;
(8)rejects the idea that Jews are some nefarious force controlling the world behind the scenes, and the idea that Jews split loyalties between countries; (9)rejects the idea that political discussions about Zionism are a legitimate cover for vicious anti-Semitism; 
(10)reaffirms the dedication of the United States to the proposition that Jewish Americans are Americans with a heritage celebrated; and (11)reaffirms our belief that the United States is a unique beacon of democracy and equality, while rejecting any moral equivalence between the United States and any regime that represses minorities, abuses its’ citizens, murders civilians, or witholds from them the inalienable rights of Life, Liberty, and the Pursuit of Happiness. 

